Citation Nr: 0602537	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for Epstein-Barr virus, 
to include as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for numbness in the 
right arm, to include as a chronic disability resulting from 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The appellant had five years and nine months of active 
service, to include the period from December 1990 to April 
1991, which included service in Southwest Asia; he has 21 
years of prior inactive duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Phoenix, Arizona, which denied claims of entitlement 
to service connection for Epstein-Barr virus and numbness in 
the right arm.  The veteran appealed, and the RO subsequently 
expanded the scope of the claims to include as a chronic 
disability resulting from an undiagnosed illness.  See June 
2004 supplemental statement of the case; see also 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2005).


FINDINGS OF FACT

1.  The veteran's Epstein-Barr virus is not related to his 
service.

2.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving numbness in the right arm; 
right arm numbness is not related to his service.


CONCLUSIONS OF LAW

1.  Epstein-Barr virus was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2005). 

2.  Numbness in the right arm, and a disability manifested by 
right arm neurologic signs or symptoms, was not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran claims that he is entitled to service connection 
for Epstein Barr virus and numbness of the right arm, with 
both disorders claimed to be due to an undiagnosed illnesses.  
He has stated that he did not need or receive medical 
attention during his service in Saudi Arabia between December 
1990 and April 1991.  See veteran's letter, received in May 
2002.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131. 

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board initially notes that it is unclear what symptoms 
the veteran attributes to his Epstein Barr virus other than 
fatigue and night sweats, and that service connection is 
currently in effect for "undiagnosed chronic fatigue (also 
claimed as night sweats)," evaluated as 10 percent 
disabling.  To the extent that the veteran may argue that he 
has fatigue, or night sweats, due to Epstein Barr virus (and 
despite the conflicting medical evidence as to whether 
Epstein Barr virus is associated with fatigue, discussed 
supra), he is already being compensated for these symptoms, 
and the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  

A statement from the veteran's wife, dated in May 2003, 
states that the veteran was in good physical condition prior 
to his active duty beginning in 1990, and that after the 
veteran returned from his active duty, he had fatigue and 
night sweats, and Epstein Barr virus.  

Two articles on the Epstein Barr virus, received in November 
2005, were submitted in support of the claim.  One article 
associates a wide variety of symptoms with "Gulf War 
Syndrome," to include fatigue and night sweats.  An article 
was also submitted from the National Center for Infectious 
Diseases.  

A.  Epstein- Barr Virus

The veteran's service medical records do not show any 
relevant complaints or diagnosis, except as follows: a 
September 1999 service department "narrative summary" notes 
that in October 1998, Epstein Barr virus serology test 
results were positive.  The diagnoses included chronic 
fatigue syndrome, and positive E-Barr (Epstein Barr) virus 
serology.  

The claims file includes VA and non-VA medical reports, dated 
between 1997 and 2002.  This evidence includes reports from 
R. Bakotic, D.O., dated in October 1998, which show that the 
veteran's serology tests were positive for the Epstein Barr 
virus.  A June 1999 report from Dr. Bakotic shows that the 
veteran was thought to be suffering from chronic fatigue 
syndrome caused by Epstein Barr virus.  A February 2000 VA 
progress note shows complaints of chronic fatigue since 1993, 
night sweats, with a notation of chronic fatigue syndrome.  

A VA general medical examination report, dated in February 
2001, shows that the veteran reported a history of fatigue 
and night sweats.  The report contains an impression noting 
Epstein Barr virus positivity, that there was little evidence 
to support a hypothesis that the Epstein Barr virus plays a 
role in to the pathogenics of chronic fatigue syndrome, and 
status postop discogenic disease of the cervical spine with 
residual pain.  Private medical reports, dated between 1999 
and 2001, show that the veteran received treatment for 
complaints that included fatigue, and contain diagnoses that 
include chronic fatigue syndrome, and vitamin B12 deficiency.  

A VA Persian Gulf protocol examination report, dated in 
August 2002, notes a history of a positive Epstein Barr virus 
test, and a positive mycoplasma test.  The impression notes 
the following: the veteran has chronic fatigue or tiredness 
and chronic sweats, the veteran has a positive test for 
Epstein Barr virus, Epstein Barr virus has not been shown to 
correlate with chronic fatigue in any greater proportion than 
in the normal population, and that the mycoplasma pneumonia 
equivocal test is "not of pertinent significance."  An 
addendum, dated later that same month, states that laboratory 
studies fail to demonstrate any abnormalities which would 
explain the cause of his fatigue and sweats.  

With regard to the possibility of service connection for 
Epstein Barr virus on a direct basis (i.e., other than due to 
an undiagnosed illness), the service medical records do not 
show that the veteran ever tested positive for the Epstein 
Barr virus.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  Furthermore, the 
first evidence of a positive test for Epstein Barr virus is 
dated in October 1998.  This is several years after his most 
recent period of active duty service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim on a direct 
basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
veteran's Epstein Barr virus is related to his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim on a direct basis, and that the 
claim must be denied.  See 38 C.F.R. § 3.303.

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).

In this case, there is no competent evidence showing that the 
veteran has objectively exhibited signs or symptoms involving 
any relevant symptoms that are manifestations of an 
undiagnosed illness.  The evidence shows that he has a 
diagnosed condition, i.e., Epstein Barr virus.  Accordingly, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for Epstein Barr virus, and that the claim 
must be denied on any basis.

B.  Right Arm Numbness

The veteran's service medical records do not show any 
relevant complaints or diagnosis, except as follows: a 
September 1999 service department "narrative summary" notes 
a history of an anterior C6-7 cervical fusion in March 1999, 
and indicates that he is unable, under orthopedic surgeon 
restrictions, to be deployed or to resume normal duty for 
nine months to one year, and that this put him well into the 
retirement window.  On examination, reflexes, a sensory 
examination, and a vascular examination, were all normal in 
the upper extremities.  The diagnoses included status post 
C6-C7 Cloward cervical spine fusion.  A December 1999 report 
notes that the veteran was receiving treatment in the form of 
a spinal fusion.  A February 2000 medical evaluation board 
(MEB) report states that the veteran was medically 
disqualified for continued military duty due to status post 
surgical correction of cervical herniated nucleus pulposi 
with prolonged significant activity limitation.  

The claims file includes VA and non-VA medical reports, dated 
between 1997 and 2002.  This evidence includes reports from 
Dr. Bakotic, dated in September and November of 1998, which 
show that the veteran received treatment for complaints that 
included  numbness and pain in the right upper extremity.  

A February 2001 VA progress note contains a provisional 
diagnosis of right CTS (carpal tunnel syndrome).  An 
associated electromyograph (EMG) report contains an 
impression of "normal electrical exam."  

A VA neurological examination report, dated in February 2001, 
shows that the veteran complained of transitory numbness and 
tingling in the right forearm and fingers.  The report 
contains an impression noting that the veteran's symptoms are 
most consistent with a carpal tunnel syndrome.  

Other private medical reports, dated between 1999 and 2001, 
show that the veteran received treatment for complaints that 
included multiple joint pain, peripheral neuropathy, back 
pain, numbness in both arms (to include in the hands), and 
forearm pain after doing carpentry.  The diagnoses included 
bilateral carpal tunnel syndrome, cervical spine degenerative 
disc disease, chronic fatigue syndrome, possible herniated 
disc disease of the lumbar spine, lumbosacral radiculopathy, 
left, and myofascial (pain), and osteoarthritis of the 
cervical, thoracic, and lumbar spine.  

With regard to the possibility of service connection for 
numbness in the right arm  on a direct basis (i.e., other 
than due to an undiagnosed illness), the service medical 
records do not show that the veteran ever received treatment 
for numbness in the right arm.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, the first evidence of numbness in the 
right arm is dated in September 1998.  This is several years 
after his most recent period of active duty service.  This 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs against the 
claim on a direct basis.  Maxson.  Furthermore, there is no 
competent evidence to show that the veteran has been 
diagnosed with chronic numbness in the right arm, or that 
such a condition is related to his service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim on a direct basis, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.

With regard to the application of 38 C.F.R. § 3.317, there is 
no competent evidence that the veteran has a right arm 
numbness from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  He therefore is 
not shown to have a "qualifying chronic disability" involving 
the claimed symptom.  See 38 C.F.R. § 3.317(a)(2)(i).  
However, there is competent evidence to show that he has 
diagnosed conditions which cause the claimed symptoms in his 
right upper extremity.  Specifically, he has been diagnosed 
with carpal tunnel syndrome, he underwent surgical correction 
of a cervical herniated disc in 1999, and there is competent 
evidence which shows that the claimed symptoms are associated 
with his carpal tunnel syndrome and/or his cervical spine 
operation.  See February 2001 VA neurological examination 
report; February 2001 VA EMG report.  Accordingly, service 
connection under the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 is not warranted.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for right arm numbness must be denied on 
any basis.

C.  Conclusion

The Board has considered the veteran's written testimony, the 
lay statement, and the article on Epstein Barr virus, 
submitted in support of the veteran's arguments that he has 
the claimed conditions, to include as due to an undiagnosed 
illness, that should be service connected.  Although a lay 
person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issues, and that it outweighs the lay 
statements.  In addition, the articles only speak in terms of 
generalities and do not provide a specific or plausible basis 
for concluding that this veteran's service played a role in 
his development of Epstein Barr virus or numbness of the 
right arm.  Accordingly, the veteran's claims for service 
connection must be denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a notice letter in June 
2004, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and 21-4142) for all 
evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the SOC and the June 2004 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  With regard to the 
claim for service connection for Epstein Barr virus, although 
an etiological opinion has not been obtained, the Board finds 
that the evidence, discussed infra, warrants the conclusion 
that a remand for an etiological opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, he is not shown 
to have received treatment for, or a diagnosis of, the 
claimed condition during service, the claimed condition is 
first shown over four years after service, and the claims 
file does not currently contain objective evidence showing 
that the claimed condition is related to his service.  The 
Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for Epstein Barr virus is denied.  

Service connection for numbness of the right arm is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


